NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.



                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-1852-15T1

PAUL BERGER, Derivatively on
Behalf of MERCK & CO., INC.,

        Plaintiff-Appellant,

v.

KENNETH C. FRAZIER, LESLIE A.
BRUN, THOMS R. CECH, THOMAS H.
GLOCER, WILLIAM B. HARRISON, JR.,
C. ROBERT KIDDER, ROCHELLE B.
LAZARUS, CARLOS E. REPRESAS,
PATRICIA F. RUSSO, CRAIG B.
THOMPSON, WENDELL P. WEEKS, PETER
C. WENDELL, ROBERT M. DAVIS, and
PETER N. KELLOGG,

        Defendants-Respondents,

and

MERCK & CO., INC.,

     Nominal Defendant-Nominal
     Respondent.
______________________________________

              Argued October 18, 2017 – Decided July 13, 2018

              Before Judges Fuentes, Koblitz, and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-1379-
              15.
            John F. Keating, Jr. (The Brualdi Law Firm,
            PC) argued the cause for appellant (Steven P.
            Lombardi, attorney; Richard B. Brualdi, Steven
            P. Lombardi, and John F. Keating, Jr., on the
            brief).

            Mark A. Kirsch (Gibson, Dunn & Crutcher, LLP)
            of the New York bar, admitted pro hac vice,
            argued the cause for respondents (McCarter &
            English, LLP, and Mark A. Kirsch, attorneys;
            Mark A. Kirsch, Laura K. O'Boyle and Peter M.
            Wade (Gibson, Dunn & Crutcher, LLP) of the New
            York bar, admitted pro hac vice, Samuel G.
            Liversidge (Gibson, Dunn & Crutcher, LLP) of
            the California bar, admitted pro hac vice, and
            Mary Gabriel, on the brief).

PER CURIAM

     Plaintiff Paul Berger appeals from a December 4, 2015 order

that dismissed his shareholder derivative lawsuit filed against

the individual members of Merck & Company's (Merck's) Board of

Directors    (Board)   and   three   members    of   Merck's   management

(collectively,    defendants).1          The   complaint   alleged    that



1
   Defendants include: Kenneth C. Frazier, Merck's President and
Chief Executive officer since 2011; Robert M. Davis, Merck's
Executive Vice President and Chief Financial Officer (CFO) since
2014; Peter N. Kellogg, Merck's Executive Vice President and Chief
Financial Officer from 2007 to April 2014; Leslie A. Brun, a member
of the Board since 2008; Thoms R. Cech, a member of the Board
since 2009; Thomas H. Glocer, a member of the Board since 2007;
William B. Harrison, Jr., a member of the Board since 1999; C.
Robert Kidder, a member of the Board since 2005; Rochelle B.
Lazarus, a member of the Board since 2004; Carlos E. Represas, a
member of the Board since 2009; Patricia F. Russo, a member of the
Board since 1995; Craig B. Thompson, a member of the Board since
2008; Wendell P. Weeks, a member of the Board since 2004; and
Peter C. Wendell, a member of the Board since 2003.

                                     2                            A-1852-15T1
defendants caused Merck to fail to disclose its tax liability on

indefinitely reinvested overseas earnings, otherwise known as the

Repatriation Tax (Tax), when it filed its 2013 Form 10-K with the

Securities and Exchange Commission (SEC).                    We affirm dismissal of

the complaint under Rule 4:6-2(e), for failure to state a claim

upon which relief can be granted.

                                        I.

      Merck is a Fortune 500 company headquartered in New Jersey.

Its common stock is traded on the New York Stock Exchange.                             It is

a   "global      health    care    company."           In   2013,    its    revenue     was

approximately $43.9 billon; it had $57.1 billion of earnings from

its subsidiaries outside the United States.                           Plaintiff is a

stockholder of Merck.

      The     Financial      Accounting          Standards      Board       (FASB)2      has

developed various accounting standards.                       Standard 740-30-50-2

requires      disclosure      by     companies         of   "[t]he    amount      of    the

unrecognized deferred tax liability for temporary differences

related     to    investments      in   foreign         subsidiaries        and   foreign

corporate        joint    ventures    that       are    essentially        permanent     in



2
   FASB "establishes financial accounting and reporting standards
for public and private companies and not-for-profit organizations
that follow Generally Accepted Accounting Principles." About Us,
FASB, https://www.fasb.org/jsp/FASB/Page/LandingPage&cid=1175805
317407.

                                             3                                    A-1852-15T1
duration if determination of that liability is practicable or a

statement that determination is not practicable."

     Merck's Form 10-K for year end 2013, filed on February 27,

2014, provided that,

           [a]t December 31, 2013, foreign earnings of
           $57.1 billion have been retained indefinitely
           by subsidiary companies for reinvestment;
           therefore, no provision has been made for
           income taxes that would be payable upon the
           distribution of such earnings and it would not
           be practicable to determine the amount of the
           related unrecognized deferred income tax
           liability.

           [Emphasis added.]

Plaintiff contends in his complaint that calculation of the Tax

is routine, requiring only that "current tax laws and rates" be

applied   to   "historical   permanently   reinvested   earnings."     He

asserts that Merck's Form 10-K was misleading without the Tax

information.

     On October 28, 2014, plaintiff demanded that the Board file

a lawsuit against Merck's current and past directors for their

failure to comply with Standard 740-30-50-2 when reporting the

Tax. Plaintiff asserted that this failure breached their fiduciary

duties to shareholders.

     The Board hired the law firm of Forman & Shapiro, LLP (F&S)

to conduct an investigation of plaintiff's claims and to report

its findings to the Board.       F&S retained an accounting expert,

                                   4                            A-1852-15T1
interviewed     partners     at    PricewaterhouseCoopers,        who   were   the

accountants for Merck, and spoke with certain current and former

Merck employees.      It reviewed records from Merck's Audit Committee

and communications between the Board and the SEC.

      F&S reported its findings at the February 2, 2015 Board

meeting, advising that calculation of the deferred tax liability

was "not practicable" and that it was "reasonable" for Merck not

to provide this Tax in its Form 10-K.               On February 25, 2015, the

Board declined to file the lawsuit requested by plaintiff, finding

it was "not in the company's best interests."

      Plaintiff filed this shareholder derivative lawsuit on April

7, 2015. The complaint alleged defendants breached their fiduciary

duty to Merck by causing Merck to fail to disclose the Tax in its

Form 10-K filed on February 27, 2014 (for the year ending December

31,   2013)    with   the   SEC.    It   included    a   single   count   against

defendants for breach of their duties of "due care, loyalty, good

faith, and other obligations to Merck." The relief sought included

a declaration of the breach, an affirmative injunction requiring

defendants to comply with the accounting standard to disclose the

Tax, monetary damages and attorney's fees.

      The     complaint     alleged      that   other     large   multinational

companies, such as Apple, Microsoft and Citigroup, made disclosure

of the Tax.      "On information and belief," the complaint averred

                                          5                               A-1852-15T1
that Merck periodically made an estimate of the Tax.                         Plaintiff

also said that for three prior years, Merck calculated and reported

a "reconciliation between the effective tax rate and the U.S.

statutory [tax] rate, which included . . . foreign earnings and

unremitted       foreign    earnings."          The   complaint       alleged       that

potential    changes       to   the    tax    laws    could     tax     "accumulated

unrepatriated foreign earnings of controlled foreign companies,"

creating a financial impact for Merck.

       Plaintiff complained that Merck's Board did not "investigate

or consider the consequences" of violating this FASB standard even

though a July 5, 2014 New York Times article had discussed the

same     issue    and      specifically       referenced       Merck.          Another

shareholder,       the     Beatrice    Corwin     Living      Irrevocable       Trust,

requested access to books and records about the same issue.

According to plaintiff, the Board's minimal response showed it did

not investigate or consider the issue.

       In July 2015, defendants filed a motion to dismiss the

verified complaint under Rule 4:6-2(e), for failure to state a

claim.      Defendants argued that plaintiff provided no factual

support    for    its    allegation     that     Merck     could      make    the    Tax

calculation "practicably."            Defendants averred that the complaint

did not allege any acts or omissions by the individual directors

that breached their fiduciary duties to the company.                         Plaintiff

                                          6                                    A-1852-15T1
did not identify any purported harm to the company.                          Defendants

also argued that the directors' decision not to institute suit was

protected by the modified business judgment rule.

       Judge Thomas J. Walsh dismissed plaintiff's complaint under

Rule 4:6-2(e) for failure to state a claim for breach of fiduciary

duty   on   December      4,   2015,    in        an    oral   opinion.      Plaintiff's

complaint    did    not    allege      that       defendants     breached     any     "law,

regulation or other similar authority" by reporting that Merck's

deferred tax liability was not practicable to calculate. Plaintiff

did not articulate any facts to support his claims.                       Plaintiff did

not say how defendants breached any fiduciary duty or that Merck's

practices    were    "not      customary           in    the    industry."       Merck's

certificate of incorporation "parallel[ed]" N.J.S.A. 14:2-7(3) and

limited the liability of a director or officer.                       The court found

the complaint made "no allegation that the Board knew of a duty

to act in regard to disclosure and consciously failed to do so;

nor [did] plaintiff's [c]omplaint assert any allegations regarding

the Board's oversight of Merck's accounting practices."                        There was

no obligation by the Board to react to the New York Times newspaper

article.     The trial court did not address defendants' modified

business judgment rule defense or their contention that plaintiff

did not suffer damages.



                                              7                                     A-1852-15T1
       On appeal, plaintiff claims the trial court erred because it

was practicable for the company to calculate and disclose the Tax.

Plaintiff argues that Rule 4:6-2(e) was not properly applied.             Had

it been, the court would have accepted as true all the allegations

he made, including that the Tax could be calculated.             Plaintiff

alleged the Board members breached their duty to "keep informed,

to read and understand Merck's financial statements, including its

tax disclosures," by not considering the tax implications of the

Tax.

       Also, the complaint should not have been dismissed based on

the exculpatory provision in Merck's certificate of incorporation.

This was extrinsic to the complaint.              It should not have been

enforced at the pleading stage, before discovery.          It was improper

to deny injunctive relief because the exculpatory clause did not

address it.

       Plaintiff claims that the modified business judgment rule

cannot be used as an alternate basis to affirm the trial court

because the trial court did not consider it.           Finally, plaintiff

argues that Robert Davis, Merck's current chief financial officer

(CFO),   is   a   necessary   party   to   this    litigation   to   enforce

injunctive relief.

       We conclude that plaintiff's arguments lack merit and we

affirm the dismissal of this litigation.

                                      8                              A-1852-15T1
                                           II.

        We   review     de    novo   the   challenged      order      that   dismissed

plaintiffs' complaint for failure to state a cause of action,

applying the same legal standard as the trial court.                         Frederick

v. Smith, 416 N.J. Super. 594, 597 (App. Div. 2010).                     A motion for

failure to state a claim must be denied if, giving plaintiffs the

benefit      of   all      their    factual       allegations   and    all   favorable

inferences, a cause of action has been alleged in the complaint.

Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746

(1989).      Conclusory allegations do not provide an adequate basis

to deny a motion to dismiss under Rule 4:6-2.                    Id. at 768.

        We agree with the trial court that the complaint was properly

dismissed under Rule 4:6-2(e).                    There is no dispute that FASB

standard 740-30-50-2 allows a company to report that it is not

practicable to estimate the Tax.                    Financial Accounting Standard

(FAS) 109 explains that a determination or calculation may be

impracticable where "the cost to develop that information is

excessive[.]"         FAS No. 107, incorporated into a different section

of the ASC, indicates that "practicable" means, "that an estimate

.   .    .   can      be     made    without       incurring    excessive     costs."3


3
   See Statement of Financial Accounting Standards No. 107,
Accounting     for    Income     Taxes,     7    (Dec.     1991),
http://www.fasb.org/jsp/FASB/Document_C/DocumentPage?cid12182201
23701&acceptedDisclaimer=true.

                                              9                                A-1852-15T1
Practicability, therefore, is a "dynamic concept," meaning what

is practicable for one entity might not be for another and what

is not practicable in one year might be practicable in another.

     We reject plaintiff's contention that we are required to

accept as true his allegation that Merck can "practicably" estimate

the Tax. That is a conclusion that he has not supported factually.

Under Rule 4:6-2(e), we are required to accept as true facts that

are alleged, but not conclusory allegations.            Scheidt v. DRS

Techs.,   Inc.,   424   N.J.   Super   188,   193   (App.   Div.    2012).

"[P]leadings reciting mere conclusions without facts and reliance

on subsequent discovery do not justify a lawsuit."             Glass v.

Suburban Restoration Co., 317 N.J. Super. 574, 582 (App. Div.

1998); see Lederman v. Prudential Life Ins. Co. of Am., 385 N.J.

Super. 324, 349 (App. Div. 2006).

     Plaintiff makes three arguments to support this conclusion,

none of which are persuasive.     Plaintiff contends on "information

and belief" that Merck actually estimated the Tax.          He provided

no evidence or facts to support this.         This claim is meaningless

because it was based on information and belief, not on personal

knowledge even though the complaint was verified.           See Monmouth

Cty. Social Serv. v. P.A.Q., 317 N.J. Super. 187, 193-94 (App.

Div. 1998) (providing that a complaint that is made without



                                  10                               A-1852-15T1
personal knowledge, it is a nullity and insufficient to invoke the

court's jurisdiction); see also R. 1:4-7.

     Next    plaintiff   says   that       Merck   was    required      to    make    a

reconciliation    between    the   effective       tax     rate   and    the      U.S.

statutory tax rate and did so in 2011, 2012, and 2013.                  Defendants

acknowledge that they were required to make a reconciliation

between the effective tax rate and U.S. statutory tax rate, but

that the calculation simply applied a 35% tax rate to foreign

earnings. What is important here is that plaintiff did not explain

how this reconciliation shows that Merck can practicably estimate

the Tax at issue.        This then is another bare conclusion, not

supported by facts.

     Plaintiff contends that other multinational companies, such

as Apple and Microsoft, disclose the amount of the Tax.                      However,

that does not mean that Merck can do the same or that its corporate

structure is similar.       These are entirely different corporations

with separate overseas business holdings.                Equating one company's

capabilities with another is speculative.                  Therefore, we agree

with the trial court that the complaint was properly dismissed

under Rule 4:6-2(e) because it relied on a newspaper article and

conclusory   statements     without    any    supporting      facts.         Without

factual support, we cannot "accept as true" plaintiff's conclusion

that Merck can calculate the Tax "practicably."

                                      11                                      A-1852-15T1
      The breach of fiduciary duty claim also was properly dismissed

by the trial court.        The complaint alleged a single count for

breach   of   fiduciary    duty   by   Merck's      directors   and   officers.

Plaintiff argued that Merck's shareholders "have a right to expect

that directors will exercise reasonable supervision and control

over the policies and practices of a corporation," citing Francis

v. United Jersey Bank, 87 N.J. 15, 36 (1981).                   He claims that

defendants had a "duty to look" which                 included "reading and

understanding financial statements, and making reasonable attempts

at detection and prevention of . . . illegal conduct."                Id. at 31,

39.

      Whether or not Francis sets forth the applicable standard,

the complaint did not allege facts sufficient to meet the standard.

The complaint did not cite a law or regulation violated by Merck's

2013 Form 10-K.     It did not identify any inadequacies with Merck's

internal controls or its financial reporting process.                 It did not

say   what    accounting   standards        were   violated.     There   was    no

obligation by the Board to act based on a newspaper article that

mentioned the company.        There were no factual allegations made

against individual Board members.

      We discern no error by the trial court in dismissing the

complaint in the alternative based on the exculpation clause in



                                       12                                A-1852-15T1
Merck's certificate of incorporation for directors and officers.

It provided that

            all current and former directors and officers
            of the Corporation shall not be personally
            liable to the Corporation or its stockholders
            for damages for breach of duty owed to the
            Corporation or its stockholders, except that
            the provisions . . . shall not relieve a
            director or officer from liability for any
            breach of duty based upon an act or omission
            (a) in breach of such person's duty of loyalty
            to the Corporation or its stockholders, (b)
            not in good faith or involving a knowing
            violation of law or (c) resulting in receipt
            by such person of an improper personal
            benefit.

       The certificate of incorporation was referenced by plaintiff

in his complaint.     The trial court could rely on it in deciding

the Rule 4:6-2(e) motion.      See Myska v. N.J. Mfrs. Ins. Co., 440
N.J. Super. 458, 482 (App. Div. 2015) (quoting E. Dickerson & Son,

Inc. v. Ernst & Young, LLP, 361 N.J. Super. 362, 365 n.1 (App.

Div.    2003)   ("a   court   may   consider   documents   specifically

referenced in the complaint 'without converting the motion into

one for summary judgment.'"). Plaintiff's complaint did not allege

facts showing the individual defendants breached their duty of

loyalty, acted in bad faith, knew about any violation of law or

benefited from the Form 10-K filing.

       We also reject plaintiff's argument that Robert Davis was a

necessary party to the litigation.       He was not CFO when the 2013


                                    13                          A-1852-15T1
Form 10-K was filed in February 2014.     He is not needed for

injunctive relief, given our decision here.

    In light of our opinion, we have no need to address any of

plaintiff's arguments about the modified business judgment rule.

    Affirmed.




                              14                          A-1852-15T1